DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

REASONS FOR ALLOWANCE
2.  	Claims 21-27, 35-39 and 41, renumber as 1-13 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: In claim 21, prior art by Tzvieli et al. (US 2016/0360970 A1) teaches A system comprising: memory including instructions; at least one processor to execute the instructions (“In one embodiment, a system configured to take thermal measurements of a user wearing a head mounted display (HMD) includes a display, a thermal camera, and a circuit. The display, which is worn by the user (e.g., it is attached to a frame of the HMS), is configured to present digital content to the user. The thermal camera, which is physically coupled to the HMD, is configured to take thermal measurements of a region of interest (TH.sub.ROI) on the user's face; the thermal camera is not in physical contact with the ROI, and remains pointed at the ROI when the user's head makes angular movements. The circuit is configured to estimate affective response of the user to the digital content based on TH.sub.ROI.” [0104] “The computer 400 includes one or more of the following components: processor 401, memory 402, computer readable medium 403, user interface 404, communication interface 405, and bus 406. In one example, the processor 401 may include one or more of the following components: a general-purpose processing device, a microprocessor, a central processing unit, a complex instruction set computing (CISC) microprocessor, a reduced instruction set computing (RISC) microprocessor, a very long instruction word (VLIW) microprocessor, a special-purpose processing device, an application specific integrated circuit (ASIC), a field programmable gate array (FPGA), a digital signal processor (DSP), a distributed processing entity, and/or a network processor. Continuing the example, the memory 402 may include one or more of the following memory components: CPU cache, main memory, read-only memory (ROM), dynamic random access memory (DRAM) such as synchronous DRAM (SDRAM), flash memory, static random access memory (SRAM), and/or a data storage device. The processor 401 and the one or more memory components may communicate with each other via a bus, such as bus 406.” [0123]) Tzvieli also teaches retrieve an initial image during a first time; (“The HMD includes: a frame configured to be worn on the user's head; a display coupled to the frame; a first camera coupled to the frame at a location that is less than 15 cm away from the user's right pupil, and oriented such that the user's right eyebrow is in the FOV of the first camera and the user's left oral commissure is not in the FOV of the first camera; a second camera coupled to the frame at a location that is less than 15 cm away from the user's upper lip, and oriented such that the user's right upper lip is in the FOV of the second camera and the user's left eyebrow is not in the FOV of the second camera; wherein the location and orientation of the first, second, third and fourth cameras relative to the user's head do not change even when the user's head performs wide angular movements; and a processor configured to receive images from the first and second cameras, utilize a machine learning trained classifier to identify a facial expression expressed by the user, and present on the display a feedback related to the identified facial expression.” [0169]) Claim 35 is similar in scope to claim 21, and thus is taught under similar rationale.
However, claims 21-27, 35-39 and 41 are allowable because prior art fails to teach or suggest, either alone or in combination, in claim 21: “impose a border constraint on a first portion of the initial image, the border constraint outside a field of view, the border constraint to cause a second portion of the initial image to be within the field of view during the first time;” Claim 35 is similar in scope to claim 21, and thus is allowed under similar rationale.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 8:00am-4:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kent Chang can be reach on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANANA) or (571)-272-1000.

/MICHELLE CHIN/
Primary Examiner, Art Unit 2619